internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1-plr-116471-98 date date do ty parent_corporation x corporation y corporation z year a year b year c year d month e date f country g state h state i family j business k activity l activity m section n dear this is in response to a letter dated date which was supplemented by your letters of october and date in which your authorized representatives requested a ruling that distributions paid_by corporation x to parent are entitled to a five percent reduced_rate of withholding pursuant to article vi of the income_tax convention that is currently in effect between the united_states and country g the treaty cc intl br1-plr-116471-98 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination parent is a corporation organized under the laws of country g it was originally founded by family j in year a each share of parent’s stock is owned either by a member of family j or by a country g corporation that is wholly owned by members_of_family j each member of family j who directly or indirectly owns stock of parent is a citizen and resident of country g parent is engaged in business k it has been represented that parent has no permanent_establishment in the united_states_corporation x a domestic_corporation was incorporated under the laws of state h on date f to act as a holding_company for the consolidation of u s operations corporation x is wholly owned by parent_corporation x has two wholly owned subsidiaries corporation y and corporation z corporation y was incorporated in state i in year b it is engaged in activity l corporation z was originally incorporated under another name in state h in year c parent acquired_corporation z in month e to perform activity m during year d its first year of existence corporation x’s gross_income consisted solely of dividends_paid to corporation x by corporation y and corporation z for year d and the two years preceding year d less than percent of the gross_income of each of corporation y and corporation z consisted of dividends and interest neither corporation y nor corporation z had any subsidiary_corporation from which it received dividends or interest during year d or the two years preceding year d corporation x paid a dividend to parent during year d sec_881 of the internal_revenue_code generally imposes a percent tax on the amount received by a foreign_corporation as dividends from a domestic_corporation to the extent not effectively connected with the conduct_of_a_trade_or_business in the united_states sec_894 of the code however provides that the provisions of subtitle a shall be applied to any taxpayer with due regard to any treaty obligation of the united_states that applies to such taxpayer sec_881 and sec_1441 are included under subtitle a of the code sec_1441 of the code generally requires that a tax of percent be deducted and cc intl br1-plr-116471-98 withheld at the source on any dividend paid to a foreign_corporation by a domestic subsidiary sec_1_1441-6 of the income_tax regulations provides that the statutory percent withholding rate shall be reduced as may be provided by a treaty with any country article vi of the treaty provides that each of the treaty countries reserves the right to collect and retain withholding taxes with respect to dividends but the tax shall not exceed percent if the recipient of the dividends has no permanent_establishment in the treaty country from which the dividends are derived article vi provides that the rate of withholding_tax shall not exceed percent if the shareholder is a corporation controlling directly or indirectly at least percent of the entire voting power in the corporation paying the dividend and if not more than percent of the gross_income of such paying corporation is derived from interest and dividends other than interest and dividends received from its own subsidiary corporations however the reduced_rate shall not apply if the relationship of the two corporations has been arranged or is maintained primarily with the intention of securing the reduced_rate paragraph b of section n of the withholding regulations published in conjunction with the treaty provides that under the provisions of article vi of the treaty dividends_paid by a domestic_corporation to a country g corporation controlling directly or indirectly at the time the dividend is paid percent or more of the entire voting power in such domestic_corporation are subject_to tax at the rate of only percent if i not more than percent of the gross_income of such paying corporation for the three- year period immediately preceding the taxable_year in which the dividend is paid consists of dividends and interest other than dividends and interest_paid to such domestic_corporation by its own subsidiary corporations if any and ii the relationship between such domestic_corporation and such country g corporation has not been arranged or maintained primarily with the intention of securing such reduced_rate of percent paragraph b of section n of the withholding regulations provides in part that any domestic_corporation that claims or contemplates claiming that dividends_paid or to be paid_by it are subject_to the percent rate must file certain information with the commissioner of internal revenue paragraph b of section n of the withholding regulations provides that the commissioner will determine whether the dividends concerned fall within the provisions of article vi of the treaty paragraph b further provides that in any case in which the commissioner has notified the_domestic_corporation that its dividends fall within the provisions of article vi the reduced_rate of percent will apply to any dividends subsequently paid to the country g corporation unless the stock ownership of the_domestic_corporation or the character of its income materially changes if such cc intl br1-plr-116471-98 change or changes occur the_domestic_corporation is required promptly to notify the commissioner revrul_79_65 1979_1_cb_458 addresses whether the relationship between a foreign parent_corporation and its subsidiary has been established to secure a reduced percent withholding_tax rate on dividend distributions from the subsidiary to its parent_corporation revrul_79_65 concerns the application of article vii of the former income_tax treaty between the united_states and the netherlands as extended to the netherlands antilles revrul_89_110 1989_2_cb_275 modifies and clarifies revrul_79_65 and provides that although revrul_79_65 no longer applies to dividends_paid to a netherlands antilles corporation the principles stated in revrul_79_65 will continue to apply to similar provisions in other tax_treaties article vi of the treaty is similar to article vii of the former treaty with the netherlands as extended to the netherlands antilles application of the principles set out in revrul_79_65 requires a wholly owned subsidiary in the united_states to demonstrate that business exigencies dictated the organization and maintenance of the foreign parent in country g and that any dividends distributed by the foreign parent to its stockholders are paid not merely as a result of the receipt of a distribution from the u s subsidiary based on the information submitted and the representations made and provided that parent does not have a permanent_establishment in the united_states it is held that dividends_paid by corporation x to parent in year d qualify for the five percent reduced_rate of withholding pursuant to article vi of the treaty this ruling will remain in effect with respect to dividends subsequently paid_by corporation x to parent unless the stock ownership of parent or corporation x or the character of corporation x’s income materially changes or unless the commissioner determines that the relationship between corporation x and parent is being maintained primarily with the intention of securing the five percent reduced_rate if any of the material facts upon which this ruling is based subsequently change corporation x must promptly notify the commissioner of such change this letter_ruling is made solely with respect to the treaty we make no determination regarding the tax consequences if any that any subsequently ratified income_tax convention between the united_states and country g may have on distributions from corporation x to parent we make no determination with respect to whether parent has a permanent_establishment in the united_states pursuant to section dollar_figure of revproc_98_7 1998_1_irb_222 the service will not ordinarily issue a ruling regarding whether a taxpayer has a permanent_establishment in the united_states for purposes of any united_states income_tax treaty such determination shall be made by the district_director upon the cc intl br1-plr-116471-98 subsequent examination of the federal_income_tax return filed for the taxable_year in which any dividend is distributed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant sincerely w edward williams jr senior technical reviewer branch office of the associate chief_counsel international
